Libbey, J.
This is a writ of error to reverse the judgment of a trial justice. Oné of the errors assigned, as matter of law, is that judgment was rendered for costs illegally taxed, and for a larger sum than the amount of all the items taxed and allowed by the justice.
By an inspection of the items of costs taxed and allowed by the justice, and referred to in the judgment and made a part thereof, the amount is found to be $3.92. Judgment was ren*537dcred for the debt claimed and for $4.96 costs of suit. This is manifest error apparent upon the record. Valentine v. Norton, 30 Maine, 194. McArthur v. Storrett, 43 Maine, 345.
As the judgment must be reversed for this error, it is unnecessary to consider the other errors assigned.

Judgment reversed.

Walton, Barrows, Danforth, Virgin and Peters, JJ., concurred.
Appleton, O. J., did not concur.